Ingalls, J.
The decision by the court at special term was quite as favorable to the plaintiff as the facts and law would warrant, and the judgment entered in the action should be affirmed, with costs. The reasons assigned by the learned justice who tried the action as they appear in his opinion, are so far satisfactory as to render it unnecessary to further discuss the questions involved. 27either the facts nor the law establish in favor of the plaintiff any right or equity superior to that which the judgment herein secures to her. All concur.